 



Exhibit 10.13
EMPLOYMENT AGREEMENT
          This Employment Agreement (“Agreement”) dated as of October 1, 2005,
is between INPLAY TECHNOLOGIES, INC., a Nevada corporation (“InPlay”), and
ROBERT J. BRILON (“Executive”).
RECITALS
     A. Executive currently serves as Chief Executive Officer, President, and
Chief Financial Officer of InPlay. InPlay desires to assure itself of the
continued availability of Executive.
     B. Executive and InPlay are parties to an Employment and Separation
Agreement, dated November 20, 1998, as amended by Addendum # 1 to the Employment
and Separation Agreement dated January 1, 2000, Addendum # 2 to the Employment
and Separation Agreement dated March 24, 2004, Addendum # 3 to the Employment
and Separation Agreement dated April 30, 2005, Addendum # 4 to the Employment
and Separation Agreement dated June 29, 2004, Addendum # 5 to the Employment and
Separation Agreement dated July 28, 2005, and Addendum # 6 to the Employment and
Separation Agreement dated August 31, 2005 (together, the “Original Employment
Agreement”). The parties desire that this Agreement supersede the Original
Employment Agreement in its entirety.
AGREEMENT
     In consideration of the mutual covenants, premises, terms, and conditions
of the parties set forth herein, and the performance of each, InPlay and
Executive hereby agree as follows:
ARTICLE I
EMPLOYMENT; COMPENSATION
     1.1 Employment. InPlay hereby employs Executive, and Executive hereby
accepts such employment, to serve as the Chief Executive Officer, President, and
Chief Financial Officer of InPlay and in such other capacities and for such
other duties and services as shall from time to time be mutually agreed upon by
InPlay and Executive. This Agreement supersedes and replaces the Original
Employment Agreement, and the Original Employment Agreement is terminated in all
respects.
     1.2 Best Efforts of Executive. Executive shall devote the required business
time, attention, and efforts to the performance of Executive’s duties under this
Agreement, and shall serve InPlay faithfully and diligently while employed by
InPlay.
     1.3 Compensation.
          (a) Base Salary. InPlay shall pay to Executive, as full compensation
for the services rendered by Executive, during Executive’s employment under this
Agreement, a salary at a rate of $270,600 per annum to be paid in equal
semi-monthly installments, or in such other

 



--------------------------------------------------------------------------------



 



periodic installments upon which InPlay and Executive shall mutually agree. On
at least an annual basis, the Board of Directors of InPlay (the “Board”), or the
Compensation Committee of the Board (the “Committee”), shall review Executive’s
performance and may in its sole discretion increase, but without Executive’s
consent, may not decrease such base salary.
          (b) Incentive Bonuses. So long as Executive is employed at the time
such bonus is payable, InPlay shall pay to Executive the higher of the bonus
that would be payable under Section 1.3(b)(i) or the bonus that would be payable
under Section 1.3(b)(ii). By the later to occur of forty-five (45) days after
the fiscal year end or the completion of the audit by InPlay’s independent
public accountants, InPlay shall compute, the bonus that would be payable under
Section 1.3(b)(i) and the bonus that would be payable under Section 1.3(b)(ii)
and shall pay to Executive the higher of the two bonuses.
               (i) The first bonus alternative shall be an amount equal to five
percent (5%) of an amount equal to net income of InPlay before income taxes,
goodwill amortization, and non-cash charges (e.g., option compensation, stock
for services, acquisition valuation adjustments and goodwill impairment).
               (ii) The second bonus alternative for any fiscal year shall be in
an amount of up to one hundred percent (100%) of Executive’s base salary in
effect for such fiscal year. The amount, if any, of each annual bonus shall be
based on the extent to which Executive achieves performance standards or
objectives set by the Board or the Committee.
          (c) Incentive and Benefit Plans. Executive will be entitled to
participate in those incentive and benefit plans generally provided for
Company’s executives in the same or a similar tier of management, in accordance
with the terms of such benefit plans. Additionally, Executive shall be entitled
to participate in any other benefit plans made available generally to employees
of Company from time to time, including but not limited to, any savings plan,
life insurance plan and health insurance plan, subject to any restrictions
specified in, or amendments made to, such plans. Executive shall also be
eligible to participate in any InPlay equity incentive programs, all of which
shall be solely in the discretion of the Committee.
          (d) Reimbursement for Expenses. InPlay shall reimburse Executive for
reasonable out of pocket expenses that Executive shall incur in connection with
his services for InPlay contemplated by this Agreement, on presentation by
Executive of appropriate vouchers and receipts for such expenses to such person
or persons as may be designated by the Audit Committee of InPlay from time to
time. Reimbursements shall be made by InPlay pursuant to its established
policies and procedures regarding reimbursement, which may be effective from
time to time.
          (e) Auto Lease or Allowance. InPlay shall provide to Executive an
amount not to exceed $833 per month for a lease payment or allowance for owned
vehicle . InPlay shall pay all expenses to maintain the vehicle, plus cost for
tags, license, property taxes, fuel, and insurance. Executive shall maintain a
travel log recording mileage used for business purposes, and upon request by the
Audit Committee of InPlay, Executive shall submit such log to such person or
persons as are designated by the Audit Committee. The personal use portion of
the

2



--------------------------------------------------------------------------------



 



mileage shall be considered a taxable benefit to Executive and InPlay shall have
the right to withhold such taxes from Executive’s paycheck.
          (f) Vacation. Executive shall be entitled to six weeks (30 business
days) vacation time annually. All unused vacation time that has been accrued
prior to June 1, 2005 shall remain accrued and, if unused, can be the basis for
cash compensation upon the termination of Executive’s employment. Beginning on
June 1, 2005, Executive may accumulate his unused vacation time up to a maximum
of three weeks, but all vacation time accruing after May 31, 2005 may only be
used for vacations and will not be the basis for any cash compensation from
InPlay.
          (g) Group Insurance Plans. InPlay shall pay the entire premium amount
for the Executive, his spouse, and dependent children with full coverage
hospitalization, surgical, medical, major medical, dental, disability, life, and
eye insurance as provided to other InPlay employees. InPlay shall pay for an
individual life insurance policy for $1 million and reimburse a long term
disability insurance policy, upon request, to cover salary above the long term
disability coverage included in the standard company insurance coverage for
Executive.
     1.4 Term of Employment; Termination.
          (a) Initial Term. Executive shall be employed by InPlay for the duties
set forth in Sections 1.1 and 1.2 for a two-year term, commencing as of
October 1, 2005 and ending on September 30, 2007 (the “Initial Term”), unless
sooner terminated in accordance with the provisions of this Agreement.
          (b) Renewal Term; Employment Period Defined. On each successive day
after the commencement of the Initial Term, without further action on the part
of InPlay or Executive, this Agreement shall automatically be renewed for a new
two-year term dated effective and beginning upon each such successive day (a
“Renewal Term”); provided, however, that InPlay may notify Executive, or
Executive may notify InPlay, at any time, that there shall be no renewal of this
Agreement, and in the event of such notice, the Agreement shall immediately
cease to renew and shall terminate naturally at the end of the then current
Renewal Term. No severance or other post-termination compensation will be due or
payable in the event of a termination resulting from non-renewal. The period of
time commencing as of the date hereof and ending on the effective date of the
termination of employment of Executive under this or any successor Agreement
shall be referred to as the “Employment Period.”
          (c) Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained, Executive’s employment under this Agreement
may be terminated pursuant to the provisions of Article III.
ARTICLE II
COMPETITION AND CONFIDENTIAL INFORMATION
     2.1 Use of Confidential Information. Executive agrees that, in addition to
any other limitation contained in this Agreement, regardless of the
circumstances of the termination of employment, he shall not communicate to any
person, firm, corporation, or other entity, any

3



--------------------------------------------------------------------------------



 



information relating to customer lists, prices, advertising, nor any
confidential knowledge or secrets that Executive may from time to time acquire
with respect to the business of InPlay or any of its affiliates or subsidiaries.
     2.2 Trade Secrets. Executive shall not at any time or in any manner, either
directly or indirectly, knowingly divulge disclose or communicate to any person,
firm, corporation, or other entity in any manner whatsoever, any trade secret
information concerning any material matters affecting or relating to the
business of InPlay, including without limitation, any of its customers, the
prices it obtains or has obtained from the sale of, or at which it sells or has
sold, its products or any other information concerning the business of InPlay,
its manner of operations, its plans, processes, or other data without regard to
whether all of the above-stated matters will be deemed confidential, material,
or important, InPlay and Executive specifically and expressly stipulating that
as between them, such matters are important, material, and confidential, and
gravely affect the effective and successful conduct of InPlay’s business and
InPlay’s goodwill, and that any breach of the terms of this Section shall be a
material breach of this Agreement.
     2.3 Invention Assignment. Executive agrees that all inventions,
developments, and improvements (whether patentable or not) made or conceived by
Executive, solely or jointly with others, during his employment with InPlay, and
which pertain to the products, processes, or business of InPlay, or which result
from or are suggested by or otherwise arise out of Executive’s work, are the
sole property of InPlay. Executive shall keep complete records of such
inventions, developments, and improvements and will promptly and fully disclose
and assign them to InPlay.
     2.4 Execute Assignments. Executive agrees that at InPlay’s expense he shall
execute such assignments, patent applications, and other papers and do such
things as may be necessary to enable InPlay to perfect its title to and obtain
patents on such inventions, developments, and improvements, both in the United
States of America and in all foreign countries.
     2.5 List. Attached hereto, if applicable, is a list and brief description
of all inventions, developments, and improvements made or conceived by Executive
prior to his employment with InPlay on which no patent application has as yet
been filed. Should any question arise as to whether an invention, development,
or improvement was made or conceived during employment by InPlay, all such items
not on this list shall be presumed to belong to InPlay. If no items are listed
state “None”: NONE.
     2.6 Nondisclosure of Confidential Information During Employment and After
Termination. Executive agrees that for and during the entire term of this
Employment Agreement, any information, data, figures, sales figures,
projections, estates, customer lists, tax records, personnel history, accounting
procedures, promotions, and the like, shall be considered and kept as the
private and privileged records of InPlay and will not be divulged to any person,
firm, corporation or other entity except on the direct authorization of the
InPlay. Further, upon termination of this Agreement for any reason, Executive
agrees that he will continue to treat as private and privileged any information,
data, figures, projections, estimates, customer lists, tax records, personnel
history, accounting procedures, and the like, and shall not release any such
information to any person, firm, corporation, or other entity, either by
statement, deposition or as a witness, except upon direct written authority of
InPlay, or in response to a court order,

4



--------------------------------------------------------------------------------



 



provided that: (1) Executive provides InPlay with written notice of such order
within 24 hours of receiving notice of such order; and (2) Executive limits
disclosure made in response to such order to the minimum amount to satisfy said
order. InPlay shall be entitled to an injunction by any competent court to
enjoin and restrain the unauthorized disclosure of such information.
     2.7 Surrender of Records on Termination of Employment. Executive agrees
that on termination of his employment for any reason whatsoever, Executive shall
surrender to InPlay in good condition any record or records kept by Executive
containing the names, addresses, and other information with regard to customers
or potential customers of InPlay served by Executive.
     2.8 Restriction on Use or Disclosure of Customer List and Other
Information. For a period of twenty-four (24) months immediately following
termination of Executive’s employment under this Agreement, Executive shall
neither call on nor solicit, either for Executive or any other person, firm,
corporation, or other entity, any of the customers of InPlay of whom Executive
called, with whom Executive became acquainted, or of whom Executive learned
during Executive’s employment under this Agreement, nor shall Executive make
known to any person, firm, corporation, or other entity, either directly or
indirectly, the names and addresses of any such customers or any information
relating in any manner to InPlay’s trade or business relationship with such
customers. The foregoing, however, shall not preclude Executive from accepting
employment with such persons or entities after termination of Executive’s
employment under this Agreement, provided such employment will not result in a
violation of this Article II.
     2.9 Noncompetition with InPlay. During the term of Executive’s employment,
and for a period of twelve (12) months following termination of Executive’s
employment with InPlay, or in the alternative, in the event any reviewing court
finds twelve (12) months to be overbroad and unenforceable, for a period of nine
(9) months following termination of Executive’s employment with InPlay, or in
the alternative, in the event any reviewing court finds nine (9) months to be
overbroad and unenforceable, for a period of six (6) months following
termination of Executive’s employment with InPlay, or in the alternative, in the
event any reviewing court finds six (6) months to be overbroad and
unenforceable, for a period of three (3) months following termination of
Executive’s employment with InPlay, regardless of the reason therefore,
Executive shall not, (whether directly or indirectly, as owner, principal,
agent, stockholder, director, officer, manager, employee, partner, participant,
or in any other capacity) engage in or become financially interested in any
competitive business conducted within the United States. As used herein, a
“competitive business” shall mean (a) any business that develops, patents,
licenses, or distributes technology utilizing a magnetic based design for
electronic switches; or (b) a business operating in any other specific business
segment InPlay enters into during the term of this agreement.
     2.10 Non-solicitation of Employees. During the term of Executive’s
employment, and for a period of twelve (12) months following termination of
Executive’s employment with InPlay, or in the alternative, in the event any
reviewing court finds twelve (12) months to be overbroad and unenforceable, for
a period of nine (9) months following termination of Executive’s employment with
InPlay, or in the alternative, in the event any reviewing court finds nine
(9) months to be overbroad and unenforceable, for a period of six (6) months
following termination of Executive’s employment with InPlay, or in the
alternative, in the event any

5



--------------------------------------------------------------------------------



 



reviewing court finds six (6) months to be overbroad and unenforceable, for a
period of three (3) months following termination of Executive’s employment with
InPlay, regardless of the reason therefore, Executive shall not directly or
indirectly, for himself, or on behalf of, or in conjunction with, any other
person, company, partnership, corporation, or other entity, seek to hire or hire
any of InPlay’s personnel or employees for the purpose of having such employee
engage in services that are the same, similar, or related to the services that
such employee provided for InPlay.
     2.11 Equitable Relief. In the event a violation of any of the restrictions
contained in this Article II is established, InPlay shall be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right shall be cumulative and in addition to any other rights
or remedies to which InPlay may be entitled. In the event of a violation of any
provision of Article II of this Agreement, the period for which those provisions
would remain in effect shall be extended for a period of time equal to that
period beginning when such violation commenced and ending when the activities
constituting such violation shall have been finally terminated in good faith.
     2.12 Restrictions Separable. If the scope of any provision of this
Article II is found by a court to be too broad to permit enforcement to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law. The parties agree that the scope of any provision of this Article II may be
modified by a judge in any proceeding to enforce this Agreement, so that such
provision can be enforced to the maximum extent permitted by law. Each and every
restriction set forth in this Article II is independent and severable from the
others, and no such restriction shall be rendered unenforceable by virtue of the
fact that, for any reason, any other or others of them may be unenforceable in
whole or in part.
     2.13 Survival. InPlay and Executive acknowledge and agree that the
obligations and rights set forth in this Article II shall survive the
termination of this Agreement and Executive’s employment by either InPlay or
Executive under Article III of this Agreement.
ARTICLE III
SEPARATION; RIGHTS ON SEPARATION
     3.1 Definitions.
          (a) “Separation” shall mean the termination of Executive’s status as
an employee of InPlay or any successor of InPlay.
          (b) “Separation Date” or “Date of Separation” shall mean thirty
(30) days following the date that InPlay gives Executive written notice stating
that InPlay wishes to terminate Executive’s employment under this Agreement, or
30 days following the date that Executive gives InPlay written notice that he
wishes to terminate his employment under this Agreement.
          (c) “Separation Occurrences” shall mean one of the following events
that would cause Separation:

6



--------------------------------------------------------------------------------



 



               (i) A “Change of Control” shall be deemed to have occurred if and
when:
                    (A) Turnover of Board. The following individuals no longer
constitute a majority of the independent members of the Board of Directors of
InPlay: (1) the individuals who, as of the date of this Agreement, constitute
the independent members of the Board of Directors of InPlay (the “Current
Independent Directors”); (2) the individuals who thereafter are elected as
independent members of the Board of Directors of InPlay and whose election, or
nomination for election, to the Board of Directors of InPlay was approved by a
vote of at least two-thirds (2/3) of the Current Independent Directors then
still in office (such directors becoming “Additional Independent Directors”
immediately following their election); and (3) the individuals who are elected
as independent members of the Board of Directors of InPlay and whose election,
or nomination for election, to the Board of Directors of InPlay was approved by
a vote of at least two-thirds (2/3) of the Current Independent Directors and
Additional Independent Directors then still in office (such directors also
becoming “Additional Independent Directors” immediately following their
election);
                    (B) Tender Offer. A tender offer or exchange offer is
consummated for the equity securities of InPlay representing twenty percent
(20%) or more of the combined voting power of InPlay’s then outstanding voting
securities and the effect of such offer is that a third party takes over and
gains control of InPlay;
                    (C) Merger or Consolidation. The stockholders of InPlay
shall approve a merger, consolidation, recapitalization, or reorganization of
InPlay, a reverse stock split of outstanding voting securities, or consummation
of any such transaction if stockholder approval is not obtained, other than any
such transaction that would result in at least seventy-five percent (75%) of the
total voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of InPlay immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
                    (D) Liquidation or Sale of Assets. The stockholders of
InPlay shall approve a plan of complete liquidation of InPlay or an agreement
for the sale or disposition by InPlay of all or a substantial portion of InPlay
‘s assets to another person or entity, which is not a wholly owned subsidiary of
InPlay (i.e., fifty percent (50%) or more of the total assets of InPlay).
               (ii) “InPlay Initiated Separation” shall mean the termination of
Executive’s employment by Executive for Good Reason or by InPlay for any reason
other than Cause, Executive’s Death or Disability, or a Change of Control.
                    (A) “Cause.” InPlay shall have the right to terminate
Executive’s employment for Cause, and such termination shall not be, nor shall
it be deemed to be, a breach of this Agreement. For purposes of this Agreement,
InPlay shall have “Cause” to terminate Executives’ employment upon:

7



--------------------------------------------------------------------------------



 



                         (a) Executive’s conviction of (or the entering of a
guilty plea or plea of no contest with respect to) a felony by a Federal or
State court of competent jurisdiction; or
                         (b) An act or acts of dishonesty taken by Executive
that results in or is intended to result in substantial personal enrichment of
Executive at the expense of InPlay or any of its suppliers or customers; or
                         (c) Executive’s failure to follow a direct, reasonable
and lawful order from the Board, within the reasonable scope of Executive’s
duties, which failure is not cured within thirty (30) days; or
                         (d) Any other conduct or act by Executive that is
intended by Executive to harm InPlay.
                    (B) “Good Reason” shall mean and include each of the
following (unless Executive has expressly agreed to such event in a signed
writing): (1) assignment of Executive to a position that is not substantially
executive in nature; (2) relocation of Executive’s place of business by more
than fifty (50) miles; (3) any material act or acts of dishonesty by Company
directed toward or affecting Employee; (4) any illegal act or instruction
directly affecting Executive by Company, which is not withdrawn after the
Company is notified of the illegality by Executive; or (5) Company’s material
breach of this Agreement (after notice and an opportunity to cure).
               (iii) “Executive Initiated Separation” shall mean Executive’s
termination of Executive’s employment for any reason other than Good Reason.
     3.2 Compensation and Separation Provisions.
          (a) Change of Control. If in contemplation of or within one year
following a Change of Control, Executive is terminated without Cause or
Executive resigns for Good Reason, in lieu of the separation payments
contemplated by the first sentence of Section 3.2(c), Executive may elect to
receive either (i) a lump sum equal to 2.99 times his gross annual base salary,
less any applicable withholding for state and federal taxes or (ii) five percent
(5%) of the gross consideration given for any merger or acquisition of InPlay
that results or resulted in the Change of Control. If Executive elects to
receive five percent (5%) of the gross consideration, such amount shall be paid
in the same manner as received by InPlay or its shareholders. However, if the
transaction consideration given is non-liquid for Executive the amount equal to
Federal and State tax liabilities of Executive relating to such payment shall be
converted to cash or other liquid assets such that Executive can pay the
required tax liabilities. If such a separation event occurs Executive shall also
be entitled to receive all rights as provided by local, state, or federal rules
or regulation, e.g., COBRA notification plus accrued vacation and bonus, and all
stock options held by Executive not vested as of the effective date of a Change
of Control shall immediately vest and become exercisable. Anything in this
Section 3.2(a) to the contrary notwithstanding, Executive and InPlay may agree
to reduce the amount payable to Executive pursuant to this Section in order to
reduce or eliminate certain taxes payable by either Executive or InPlay, or
both.

8



--------------------------------------------------------------------------------



 



          (b) Termination for Cause. If Executive is terminated for Cause,
InPlay shall be obligated to pay Executive only the Base Salary (from
Section 1.3(a)) and expenses (from Section 1.3(c)) due to Executive through the
termination date, plus any accrued vacation, and Executive will not be entitled
to, nor will Executive receive, any type of severance payment.
          (c) InPlay Initiated Separation. Upon the occurrence of an InPlay
Initiated Separation, provided such termination qualifies as a “separation from
Service” within the meaning of Section 409A of the Internal Revenue Code, as
amended (“Section 409A”), and after execution by Executive of a severance
agreement and release having commercially reasonable terms, Executive shall
receive, paid over a two-year period in equal installments (timed to coincide
with each InPlay payroll period), payments the sum of which is equal to two
times Executive’s then-current gross annual base salary, less any applicable
withholding for state and federal taxes beginning on the Date of Separation.
After execution by Executive of such a severance agreement and release, InPlay
will also pay to Executive the bonus defined in Section 1.3(b)(i) based upon the
financial results through the quarter end in which the termination takes place
as prorated for the number of days actually worked in the quarter. The Executive
will not receive any payment under the Section 1.3(b)(ii), the second
alternative bonus. Additionally, for twenty-four (24) months following such a
separation, InPlay shall be required to continue to pay Executive, his spouse’s,
and dependent children’s medical and dental insurance coverage, except for any
portions paid normally by any new employer of Executive. InPlay shall make the
standard premium payments on behalf of Executive and his spouse for the
applicable months commencing from the Date of Separation. InPlay may change its
insurance coverage but shall not discriminate against Executive or his spouse.
To the extent permitted by InPlay’s then health benefits provider, any rights
required to be provided to Executive by local, state, or federal rules or
regulations would be granted at the end of the period (e.g., COBRA notification)
Bonus money shall be paid as soon as calculation is practicable and unused
vacation shall be paid as soon as practicable upon separation. All stock options
held by Executive but not vested would immediately vest and become exercisable
on the Date of Separation.
          (d) Election Under Section 409A. For purposes of Section 409A,
Executive hereby elects to receive, and the Company hereby agrees to pay, each
amount payable under this Agreement at the times, and on the terms and
conditions set forth herein.
          (e) Deferral period. Notwithstanding Section 3.2(c) above, if
Section 409A of the Code would impose any additional tax on payments within the
first six months following Executive’s separation from service, such payments
shall be delayed to the minimum extent necessary to avoid such additional tax.
However, if it becomes necessary to delay payments for health benefits, InPlay
shall take such actions as are necessary to ensure that continued coverage is
available to Executive and shall pay or reimburse Executive for, as appropriate,
all deferred payments after the deferral period.
          (f) Executive Initiated Separation. Upon the occurrence of an
Executive Initiated Separation, and after execution by Executive of a continuing
consulting, severance and release agreement having commercially reasonable
terms, Executive would receive, paid over a six-month period in equal
installments (timed to coincide with each InPlay payroll period), payments the
sum of which is equal to one-half of Executive’s then-current gross annual base

9



--------------------------------------------------------------------------------



 



salary, less any applicable withholding for state and federal taxes beginning on
the Date of Separation.
          (g) Death. The Executive’s employment under this Agreement shall
terminate upon Executive’s death. Executive’s estate shall be entitled to
receive the Base Salary due through the date of Executive’s death. InPlay shall
also pay to Executive’s estate a prorated portion to the date of death of any
incentive compensation to which Executive would have been entitled (had
Executive not died) for the quarter in which this Agreement terminated due to
Executive’s death. No Base Salary or other payment or benefit will be payable
with respect to any period after death except as expressly provided elsewhere in
this Agreement.
          (h) Disability. The Executive’s employment under this Agreement shall
also terminate in the event of Executive’s “Disability.” For purposes of this
Agreement, “Disability” means the inability of Executive to perform Executive’s
essential job duties, with or without a reasonable accommodation, for a period
of thirty (30) consecutive days or for sixty (60) days within any one hundred
and eighty (180) day period due to a physical or mental injury or illness that
occurs while Executive is actively employed by InPlay. Any dispute concerning
whether Disability has occurred will be determined by a physician selected by
InPlay. If this Agreement is terminated due to Executive’s Disability, Executive
shall receive a prorated portion to the date of termination of Executive’s Base
Salary and any incentive compensation to which Executive would have been
entitled (had termination not occurred) for the quarter in which this Agreement
is terminated due to Executive’s disability.
ARTICLE IV
GENERAL MISCELLANEOUS PROVISIONS
     4.1 No Disparagement. Following the Date of Separation, Executive shall not
commercially disparage InPlay or any of its officers, directors, employees, or
agents. Following the Date of Separation, InPlay shall not commercially
disparage Executive.
     4.2 Bylaw Indemnification. InPlay agrees that following the Date of
Separation, the indemnification provisions under the Bylaws of InPlay will
continue in full force and effect for the benefit of Executive for so long as
such indemnification provisions would have any application to claims against
Executive.
     4.3 Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by facsimile transmission, 24 hours after
transmitter’s confirmation of the receipt of such transmission, (iii) if mailed,
three days after deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid and addressed as provided below, or
(iv) if by a courier delivery service providing overnight or “next-day”
delivery, on the next business day after deposit with such service addressed as
follows:

             
 
    (1 )   If to InPlay:
 
           
 
          InPlay Technologies, Inc.

10



--------------------------------------------------------------------------------



 



             
 
          234 S. Extension, Sec. 103
 
          Mesa, Arizona 85210
 
          Attention: Chairman of the Board
 
          Fax: (480) 586-3378
 
           
 
    (2 )   If to Executive:
 
           
 
          Robert J. Brilon
 
          c/o InPlay Technologies, Inc.
 
          234 S. Extension, Sec. 103
 
          Mesa, Arizona 85210

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this paragraph for the giving of notice.
     4.4 Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.
     4.5 Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement, shall be governed by and
construed in accordance with the laws of the state of Arizona, notwithstanding
any Arizona or other conflict-of-interest provisions to the contrary.
     4.6 Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors, and assigns; provided
that because the obligations of Executive hereunder involve the performance of
personal services, such obligations shall not be delegated by Executive. For
purposes of this Agreement, successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, or other entity
that acquires a majority of the stock or assets of InPlay by sale, merger,
consolidation, liquidation, or other form of transfer. InPlay shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of InPlay
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that InPlay would be required to perform it if no such
succession had taken place.
     4.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

11



--------------------------------------------------------------------------------



 



     4.8 Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     4.9 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.
     4.10 Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     4.11 Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
[SIGNATURES ON FOLLOWING PAGE]

12



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

     
 
  /s/ Robert J. Brilon
 
   
 
  Robert J. Brilon

              INPLAY TECHNOLOGIES, INC.
 
       
 
  By:   /s/ Steve Hanson
 
       
 
  Name:   Steve Hanson
 
  Title:   Chairman of the Board

13